Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Acknowledgement is made of amendment filed 06 July 2022 in which claims 1 and 6 are amended and claim 3 is cancelled.  Claims 1, 2, and 4-15 are currently pending and an office action on the merits follows.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Objections
Claim 12 is objected to because of the following informalities:  
As to claim 12, line 5 recites “according to claim 1 any of the preceding claims and” and should recite “according to claim 1 .
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 2, 4-10 and 12-15 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pub. No. 2002/0186470 by Weissman (“Weissman”) in view of WIPO Pub. No. 2016/146697 A1 by Burkhardt et al. (“Burkhardt”).

For purposes of translation U.S. Pub. No. 2018/0074316 by Burkhardt et al. (“Burkhardt”) will be cited for the WIPO Pub. No. 2016/146697 A1 by Burkhardt et al. (“Burkhardt”) as they are the same application submitted in different jurisdictions.

As to claim 1, Weissman discloses a head-up display device for projecting an image on an image surface (Weissman, optical system for presenting a visual display, Abstract), the device comprising: 
a waveguide (Weissman, cube 100, Figure 2B) capable of guiding light carrying the image to be displayed (Weissman,  As shown in FIG. 2B, light 70 and 72 from illumination arrangement 34 passes through auxiliary polarizer 52 which allows light of only one polarization, for example P-polarized light, to pass through into cube 100… an auxiliary analyzer 104 is positioned in proximity to and in optical communication with external face 54 of cube 100 to block the S-polarized light and allow only the P-polarized light containing image information to pass to viewing area 46. Figure 2B, ¶ [0032]); 
an optical correction element (Weissman, mirror 42, Figure 2B);
a quarter-wave plate (Weissman, quarter wave plate 58, Figure 2B) capable of altering the polarization of light and being arranged between the waveguide (Weissman, cube 100, Figure 2B) and the optical correction element (Weissman, mirror 42, Figure 2B) so that said light passes twice through the quarter-wave plate (Weissman, As indicated by line 70, when spatial light modulator 36 changes the polarization of light 70 to S-polarized light, film 102 directs the light through quarter wave plate 58 into mirror 42. Mirror 42 reflects light 70 back through quarter wave plate and into cube 100. Since quarter wave plate 58 has changed light 70 back to P-polarized light, film 64 allows light 70 to pass through into viewing area 46 such that a virtual image of the pattern of modulated light is viewable from viewing area 46. Figure 2B, ¶ [0032]), wherein: 
the waveguide is configured to couple light propagating therein towards the optical correction element (Weissman,  As shown in FIG. 2B, light 70 and 72 from illumination arrangement 34 passes through auxiliary polarizer 52 which allows light of only one polarization, for example P-polarized light, to pass through into cube 100. Figure 2B, ¶ [0032]), As shown in figure 2B of Weissman, the cube 100 propagates light 70 through to the mirror 42.
Weissman continues to teach the light presented to a viewing area 46 but does not expressly teach the optical correction element is configured to perform an optical function for said light and to further direct said light towards said image surface through said waveguide and the optical correction element is configured to perform an optical function that corrects image distortions caused by the curved image surface.
Burkhardt teaches a data projection system the optical correction element (Burkhardt, roller-type deflection apparatus 14, Figure 2) is configured to perform an optical function for said light and to further direct said light towards said image surface through said waveguide (Burkhardt, The light beams 17 are then incident on a carrier 18, for example a windshield. In a region in which the light beams 12 are incident on the carrier 18, the carrier in the exemplary embodiment of FIG. 3 is provided with an input-coupling hologram 19. The input coupling hologram 19 can be, for example, a transmission volume hologram, for example in the form of an optical grating. Figure 3, ¶ [0072]) and the optical correction element is configured to perform an optical function that corrects image distortions caused by the curved image surface (Burkhardt, an irregular (“chirped”) arrangement can be used to entirely or partially correct distortions of subsequent optical components, e.g. a windshield. ¶ [0048]). Burkhardt teaches the optical elements 15 which optically correct the light beams 12 for the distortions caused by the windshield curvature (Burkhardt, ¶¶ [0009, 0047, 0048, and 0064]).
	At the time before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Weissman’s optical display system to include Burkhardt’s HUD system because such a modification is the result of combining prior art elements according to known methods to yield predictable results. More specifically, Weissman’s optical display system as modified by Burkhardt’s HUD system is known to yield a predictable result of providing the optical display system in a vehicle for an image display since this produces an image viewable to a user in a vehicle. Thus, a person of ordinary skill would have appreciated including in Weissman’s optical display system the ability to do Burkhardt’s HUD system since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
	Thus, Weissman, as modified by Burkhardt, teaches the optical display provided for displaying an image in a vehicle with the mirror correcting for the curvature of the windshield.
	As to claim 2, Weissman, as modified by Burkhardt, teaches the device wherein: 
the waveguide comprises two main surfaces (Weissman, second external face 54 and third face 56 of cube 100, Figure 2B), 
the optical correction element (Weissman, mirror 42, Figure 2B) is positioned to face the first main surface of the waveguide, and 
the second main surface of the waveguide, opposite to the first main surface, is directed towards said image surface (Weissman, area 46 viewed by viewer’s eye 24, Figure 2B). Weissman teaches the first main surface is the third face 56 which has the mirror 42 directed towards and the viewing area 46 is opposite that surface.
As to claim 4, Weissman, as modified by Burkhardt, teaches the device wherein the quarter-wave plate (Weissman, quarter wave plate 58, Figure 2B) is parallel with the waveguide and arranged on the first main surface of the waveguide or at a distance therefrom. As shown in figure 2B of Weissman, the quarter wave plate 58 is parallel with the cube 100 and at a distance from the cube 100.
As to claim 5, Weissman, as modified by Burkhardt, teaches the device further comprising a polarization filter (Weissman, auxiliary analyzer 104, Figure 2B), such as a polarization plate or wire grid, being arranged between the waveguide and the image surface (Weissman, an auxiliary analyzer 104 is positioned in proximity to and in optical communication with external face 54 of cube 100 to block the S-polarized light and allow only the P-polarized light containing image information to pass to viewing area 46. Figure 2B, ¶ [0032]).
As to claim 6, Weissman, as modified by Burkhardt, teaches the device wherein the polarization filter (Weissman, auxiliary analyzer 104, Figure 2B) is parallel with the waveguide arranged on the second main surface of the waveguide or at a distance therefrom. As shown in figure 2B of Weissman, the auxiliary analyzer 104 is parallel with the cube 100 and at a distance from the cube 100.
As to claim 7, Weissman, as modified by Burkhardt, teaches the device further comprising means for coupling polarized light carrying said image to be displayed into the waveguide (Weissman, light from illumination arrangement 34 is directed though cube 100, Figure 2B, ¶ [0032]).
As to claim 8, Weissman, as modified by Burkhardt, teaches the device wherein said polarization filter is configured to pass oppositely polarized light compared with the polarization direction of the light coupled out from the lightguide (Weissman, an auxiliary analyzer 104 is positioned in proximity to and in optical communication with external face 54 of cube 100 to block the S-polarized light and allow only the P-polarized light containing image information to pass to viewing area 46. Figure 2B, ¶ [0032]).
As to claim 9, Weissman, as modified by Burkhardt, teaches the device wherein the optical correction element is a mirror (Weissman, mirror 42, Figure 2B), such as a curved mirror, free-form mirror or fresnel mirror. As shown in figure 2B of Weissman, the mirror 42 has a curved surface.
As to claim 10, Weissman, as modified by Burkhardt, teaches the device wherein the optical correction element (Weissman, mirror 42, Figure 2B) (Burkhardt, roller-type deflection apparatus 14, Figure 2) is further arranged to increase the field-of-view and/or eyebox of the head-up-display. As shown in figure 3 of Burkhardt, the deflection apparatus, inside the imaging apparatus 25, deflects light beams 12 to expand the eyebox area defined by coupled-out beams (21, 21’ and 21”). In addition, the motivation used is the same as in the rejection of claim 1.
As to claim 12, Weissman, as modified by Burkhardt, teaches a vehicle (Burkhardt, With respect to FIGS. 3 and 4, devices for data projection, which are able to be used in particular in vehicles, Figures 3 and 4, ¶ [0070]) comprising: 
a head-up display device (Weissman, optical system for presenting a visual display, Abstract), and 
a curved window element, in particular a curved windshield, serving as said image surface (Burkhardt, The light beams 17 are then incident on a carrier 18, for example a windshield. In a region in which the light beams 12 are incident on the carrier 18, the carrier in the exemplary embodiment of FIG. 3 is provided with an input-coupling hologram 19. The input coupling hologram 19 can be, for example, a transmission volume hologram, for example in the form of an optical grating. Figure 3, ¶ [0072]), As shown in figure 3 of Burkhardt, the windshield is a curved image surface.
wherein: 
the head-up display device (Weissman, optical system for presenting a visual display, Abstract) is according to claim 1, and 
the optical correction element is configured to correct image distortions caused by the curved window element (Burkhardt, an irregular (“chirped”) arrangement can be used to entirely or partially correct distortions of subsequent optical components, e.g. a windshield. ¶ [0048]). Burkhardt teaches the optical elements 15 which optically correct the light beams 12 for the distortions caused by the windshield curvature (Burkhardt, ¶¶ [0009, 0047, 0048, and 0064]). In addition, the motivation used is the same as in the rejection of claim 1.
As to claim 13, Weissman discloses a method of forming an image in a head-up-display (Weissman, optical system for presenting a visual display, Abstract), the method comprising: 
coupling light carrying an image into a waveguide (Weissman,  As shown in FIG. 2B, light 70 and 72 from illumination arrangement 34 passes through auxiliary polarizer 52 which allows light of only one polarization, for example P-polarized light, to pass through into cube 100… an auxiliary analyzer 104 is positioned in proximity to and in optical communication with external face 54 of cube 100 to block the S-polarized light and allow only the P-polarized light containing image information to pass to viewing area 46. Figure 2B, ¶ [0032]);
coupling light out of the waveguide towards an optical correction element (Weissman, mirror 42, Figure 2B) arranged on a first main side thereof and having an optical function adapted to compensate for an optical function of a curved image surface; Weissman teaches the mirror 42 on the bottom side of the cube 100 (Weissman, Figure 2B).
performing said optical function for the light at the optical correction element and further directing the light through the waveguide on an image surface on a second main side, opposite to the first main side, of the waveguide (Weissman,  As shown in FIG. 2B, light 70 and 72 from illumination arrangement 34 passes through auxiliary polarizer 52 which allows light of only one polarization, for example P-polarized light, to pass through into cube 100. Figure 2B, ¶ [0032]), As shown in figure 2B of Weissman, the cube 100 propagates light 70 through to the mirror 42.
Weissman does not expressly teach
coupling light out of the waveguide towards an optical correction element arranged on a first main side thereof and having an optical function adapted to compensate for an optical function of a curved image surface; 
Burkhardt teaches a data projection system
coupling light out of the waveguide towards an optical correction element (Burkhardt, roller-type deflection apparatus 14, Figure 2) arranged on a first main side thereof and having an optical function adapted to compensate for an optical function of a curved image surface (Burkhardt, The light beams 17 are then incident on a carrier 18, for example a windshield. In a region in which the light beams 12 are incident on the carrier 18, the carrier in the exemplary embodiment of FIG. 3 is provided with an input-coupling hologram 19. The input coupling hologram 19 can be, for example, a transmission volume hologram, for example in the form of an optical grating. Figure 3, ¶ [0072]) (Burkhardt, an irregular (“chirped”) arrangement can be used to entirely or partially correct distortions of subsequent optical components, e.g. a windshield. ¶ [0048]). Burkhardt teaches the optical elements 15 which optically correct the light beams 12 for the distortions caused by the windshield curvature (Burkhardt, ¶¶ [0009, 0047, 0048, and 0064]);
	At the time before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Weissman’s optical display system to include Burkhardt’s HUD system because such a modification is the result of combining prior art elements according to known methods to yield predictable results. More specifically, Weissman’s optical display system as modified by Burkhardt’s HUD system is known to yield a predictable result of providing the optical display system in a vehicle for an image display since this produces an image viewable to a user in a vehicle. Thus, a person of ordinary skill would have appreciated including in Weissman’s optical display system the ability to do Burkhardt’s HUD system since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
	Thus, Weissman, as modified by Burkhardt, teaches the optical display  method provided for displaying an image in a vehicle with the mirror correcting for the curvature of the windshield.
	As to claim 14, Weissman, as modified by Burkhardt, teaches the method wherein: 
the light coupled to the waveguide is polarized in a first polarization direction (Weissman,  As shown in FIG. 2B, light 70 and 72 from illumination arrangement 34 passes through auxiliary polarizer 52 which allows light of only one polarization, for example P-polarized light, to pass through into cube 100. Figure 2B, ¶ [0032]), 
coupling of light directly from the waveguide to the image surface is prevented by using a polarization filter (Weissman, an auxiliary analyzer 104, Figure 2B, ¶ [0032]) having a second polarization direction opposite to the first polarization direction (Weissman, an auxiliary analyzer 104 is positioned in proximity to and in optical communication with external face 54 of cube 100 to block the S-polarized light and allow only the P-polarized light containing image information to pass to viewing area 46. Figure 2B, ¶ [0032]), and 
the polarization direction of the light visiting the optical correction element is rotated to the second polarization direction so as to allow passing of optically corrected light to the image surface through said polarization filter (Weissman, an auxiliary analyzer 104 is positioned in proximity to and in optical communication with external face 54 of cube 100 to block the S-polarized light and allow only the P-polarized light containing image information to pass to viewing area 46. Figure 2B, ¶ [0032]).
As to claim 15, Weissman, as modified by Burkhardt, teaches the method wherein the polarization direction of light directed to the optical correction element is altered in a quarter-wave plate before and after the optical correction element (Weissman, As indicated by line 70, when spatial light modulator 36 changes the polarization of light 70 to S-polarized light, film 102 directs the light through quarter wave plate 58 into mirror 42. Mirror 42 reflects light 70 back through quarter wave plate and into cube 100. Since quarter wave plate 58 has changed light 70 back to P-polarized light, film 64 allows light 70 to pass through into viewing area 46 such that a virtual image of the pattern of modulated light is viewable from viewing area 46. Figure 2B, ¶ [0032]). 

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pub. No. 2002/0186470 by Weissman (“Weissman”), in view of WIPO Pub. No. 2016/146697 A1 by Burkhardt et al. (“Burkhardt”), and in further view of U.S. Pub. No. 2016/0274356 by Mason (“Mason”).

As to claim 11, Weissman, as modified by Burkhardt, does not expressly teach the device wherein the waveguide is a diffractive waveguide.
Weissman and Burkhardt are silent as to the type of waveguide utilized.
Mason teaches a display comprising an optical waveguide wherein the waveguide is a diffractive waveguide (Mason, The waveguide may include an input diffraction grating for receiving image-bearing light and directing the received image-bearing light into the optical waveguide by diffraction, for guiding therealong. ¶ [0016]).
At the time before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Weissman’s waveguide cube to include Mason’s diffractive waveguide because such a modification is the result of simple substitution of one known element for another producing a predictable result. More specifically, Weissman’s waveguide cube and Mason’s diffractive waveguide perform the same general and predictable function, the predictable function being providing a waveguide for an optical display system. Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself – that is in the substitution of Weissman’s waveguide cube by replacing it with Mason’s diffractive waveguide. Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious.
Thus, Weissman, as modified by Burkhardt and Mason, teaches the waveguide being a diffractive waveguide.

Response to Arguments
As to the previous 35 USC 112(b) rejections of claims 4 and 6, these rejections are withdrawn due to the correction amendments.

Applicant's arguments filed 06 July 2022 have been fully considered but they are not persuasive. 

Applicant’s representative asserts, in page 7 of remarks, the cited prior art does not teaches the amended claim 1.  Specifically, the cube 100 of Weissman does not correspond to the claims waveguide 12 and cannot be considered as such to one or ordinary skill in the art.  
The Office respectfully disagrees with this assertion as one of ordinary skill in the art would recognize a waveguide as an element which guides light towards a display or user’s eye.  The cube 100 of Weissman, as shown in figures 2A and 2B, guides image light through the cube toward a viewer’s eye 24. Thus, the cube of Weissman teaches the claimed waveguide as they both perform the same functions.
Applicant’s representative asserts, in page 8 of remarks, the cited prior art does not teach an optical correction element (14 in Fig. 1). Applicant continues to assert the claimed optical correction element is configured to perform an optical function for said light and to further direct said light towards said image surface through said waveguide and the optical correction element is configured to perform an optical function that corrects image distortions caused by the curved image surface. 
The Office respectfully disagrees with this assertion and submits the rejection above as add that the combination of Weissman and Burkhardt teaches the optical correction element as being optical elements 15, of Burkhardt, within the cube 100, of Weissman, which correct for the windshield curvature (Burkhardt, ¶ [0048]).  As shown in figures 2 and 3 of Burkhardt, the optical elements 15 receive light beams from the laser projector 16 and direct them to a windshield for view within an eyebox of a viewer. Thus, the cited prior art teaches the claimed limitations.
Applicant’s representative asserts, in pages 8 and 9 of remarks, the claims are allowable and a notice of allowance should be sent.
The Office respectfully disagrees with this assertion and submits the rejection and response above.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRENT D CASTIAUX whose telephone number is (571)272-5143. The examiner can normally be reached Mon-Fri 7:30 AM- 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh Nguyen can be reached on (571)272-7772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRENT D CASTIAUX/Primary Examiner, Art Unit 2691